Bell, J.
We are of opinion that there is no error in the'
judgment. It was competent for the plaintiff in the court below to maintain the action upon the bond for the use of the plaintiff in execution, although the bond did not comply with the requisitions of the statute in relation to delivery bonds. The delivery bond required by the statute is a security for the judgment debt, and upon forfeiture of the condition of such a bond, the statute' gives a summary remedy. If a bond be executed, though not in compliance with the statute, whereby the property which lias been levied on is taken from the custody of the law, the parties to such bond become securities for the payment of the debt of the plaintiff in execution, to the extent of the value of the property which has-been surrendered. And upon proof of the breach of the condition of the bond, and of the value of the property, the party in whose' favor the bond is executed, is entitled to recover from the obligorsthe value of the property for the use of the plaintiff in execution. (See the cases of Robinson v. Sherman, 2 Grattan, 178; Roman v. Strattan, 2 Bibb, 199; Sugg v. Burgess, 2 Stewart’s Ala, Rep., 509. See, also, Cole v. Robertson, 6 Tex., 856.)
There is no error in the judgment, and it is therefore affirmed.
Judgment affirmed.